DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July, 2021 has been entered. 

Election/Restrictions
Applicants elected formulations of GO-203 to treat acute myeloid leukemia without traverse in the reply filed on 18 Sept, 2020.  In their response of 20 Jan, 2021, applicants amended their claims so as not to read on the elected formulation.

Claims Status
Claims 1 and 3-13 are pending.
Claim 1 has been amended.
Claims 3 and 7-13 have been withdrawn from consideration due to an election/restriction requirement. 

Withdrawn Rejections


The rejection of claims 1, 4, and 5 under 35 U.S.C. 103 as being unpatentable over Raina et al (Mol. Cancer. Ther.(2011) 10(5) p806-816, previously cited) in view of Guha (Pharm. J (2014) 18) is hereby withdrawn due to amendment.

The rejection of claims 1, 5, and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 7,931,904 in view of Guha (Pharm. J (2014) 18) is hereby withdrawn due to amendment.

The rejection of claims 1, 4, 5, and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, and 12-14  of U.S. Patent No. 9,044,421 in view of Guha (Pharm. J (2014) 18)is hereby withdrawn due to amendment.

The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,546,201 in view of Guha (Pharm. J (2014) 18) is hereby withdrawn due to amendment.

The rejection of claims 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 6,242,196 in view of Guha (Pharm. J (2014) 18) is hereby withdrawn due to amendment.

The rejections of claims 1, 4, 5, and 7 on the ground of nonstatutory double patenting as being unpatentable over the claims of US patents 9,789,156, 9,572,855, 10,617,773, 10,059,775, 8,129,345, 8,957,185, 8,952,054, 8,685,928, 8,420,591, 8,524,669, 8,129,506, and US applications 16/330,927 (US 20200056174), and 16/348,564 (US 20200000896) in view of Guha (Pharm. J (2014) 18) are hereby withdrawn due to amendment.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and claims dependent on it, have been amended to require administration of miR-200c.  The problem is that the disclosure discusses this compound only in the context of experiments showing that the microRNA is in the same pathway as MUC-1.  That is not the same as administering the material.  Applicants have also pointed to portions of the disclosure that discuss non-specific PD-L inhibitors, but that is not sufficient to give support for this amendment because those portions do not discuss or suggest miR-200c..  Thus, this amendment constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Horm et al (Cell Adh. Mig. (2013) 7(2) p187-198) in view of Song et al (Oncotarget (2015) 6(33) p34968-34978).

Horm et al discuss MUC1 and metastatic cancer (title).  This protein promotes metastatic progression in (p188, 2nd column, 2nd paragraph), and angiogenesis (p190, 2nd column, 3d paragraph) in breast cancer.  GO-203 is a decoy peptide therapeutic that targets MUC1, and has been shown to cause tumor regression in in-vivo models (p193, 1st column, 4th paragraph, continues to 2nd column).
The difference between this reference and the instant claims is that this reference does not teach co-administration of miR-200c.
Song et al explores the effects of miR-200c in breast cancer, where it inhibits proliferation (title).  Increased expression of miR-200c (caused by transfection) attenuated proliferation compared with control cells and inhibited the ability of clones to form in agar (p34970, 2nd column, 3d paragraph).  Lentivirus expression of an in-vivo tumor model showed similar results (fig 2, p34972, top of page).  This is a potential therapeutic target for breast cancer (abstract).

Horm et al teaches GO-203 as an inhibitor of MUC-1 for treatment of cancer, including breast cancer.  Song et al teaches that upregulation of miR-200c (considered equivalent to dosing in a therapeutically effective manner) will also provide a benefit in breast cancer.  The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  Thus, the combination of references render obvious claims 1 and 4-6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

first rejection
Claims 1, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 7,931,904 (previously cited) in view of Song et al (Oncotarget (2015) 6(33) p34968-34978).   
  
Competing claim 1 teaches in-vivo inhibition of the MUC-1 pathway in cancer, which will inherently decrease tumor PD-L1 expression levels.  Competing claim 3 teaches treatment of breast cancer.  
The difference between the competing claims and the instant claims is that the competing claims do not discuss a miR-200c.
Song et al explores the effects of miR-200c in breast cancer, where it inhibits proliferation (title).  Increased expression of miR-200c (caused by transfection) attenuated proliferation compared with control cells and inhibited the ability of clones to form in agar (p34970, 2nd column, 3d paragraph).  Lentivirus expression of an in-vivo tumor model showed similar results (fig 2, p34972, top of page).  This is a potential therapeutic target for breast cancer (abstract).
The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  As both the competing claims and Song et al discuss treatment of cancer, this renders the therapeutics obvious together.

second rejection
s 1 and  4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10, and 12-14  of U.S. Patent No. 9,044,421 (previously cited) in view of Song et al (Oncotarget (2015) 6(33) p34968-34978).    
Competing claim 1 teaches inhibition of the MUC-1 pathway in cancer, which will inherently decrease tumor PD-L1 expression levels.  Competing claims 7 and 9 specify a breast or prostate cancer.  Competing claims 10 and 12-14 describe the features of GO-203.
The difference between the competing claims and the instant claims is that the competing claims do not discuss a miR-200c.
Song et al explores the effects of miR-200c in breast cancer, where it inhibits proliferation (title).  Increased expression of miR-200c (caused by transfection) attenuated proliferation compared with control cells and inhibited the ability of clones to form in agar (p34970, 2nd column, 3d paragraph).  Lentivirus expression of an in-vivo tumor model showed similar results (fig 2, p34972, top of page).  This is a potential therapeutic target for breast cancer (abstract).
The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  As both the competing claims and Song et al discuss treatment of cancer, this renders the therapeutics obvious together.

third rejection
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,546,201 (previously cited) in view of Song et al (Oncotarget (2015) 6(33) p34968-34978).  
Competing claim 1 describes a peptide therapeutic that inhibits MUC 1, which the specification states has utility for cancer treatment (column 2, line 34-50).  Note that describing the utility of a competing invention is one of the few instances where the specification of the competing application can be used in a double patenting rejection (MPEP 804 (II)(B)(2)(a)).

Song et al explores the effects of miR-200c in breast cancer, where it inhibits proliferation (title).  Increased expression of miR-200c (caused by transfection) attenuated proliferation compared with control cells and inhibited the ability of clones to form in agar (p34970, 2nd column, 3d paragraph).  Lentivirus expression of an in-vivo tumor model showed similar results (fig 2, p34972, top of page).  This is a potential therapeutic target for breast cancer (abstract).
The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  As both the competing claims and Song et al discuss treatment of cancer, this renders the therapeutics obvious together.

fourth rejection
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 20 of U.S. Patent No. 6,242,196 (previously cited) in view of Song et al (Oncotarget (2015) 6(33) p34968-34978).  
	Competing claims 1, 5, and 6 describe treatment of a cancer with a PPARϒ agonist, specifically pioglitazone, troglitazone, and a small Markush group of similar compounds, which downregulate MUC-1 (column 41, line 40-43).  Claim 20 specifies the cancer is breast cancer.
The difference between the competing claims and the instant claims is that the competing claims do not discuss a miR-200c.
Song et al explores the effects of miR-200c in breast cancer, where it inhibits proliferation (title).  Increased expression of miR-200c (caused by transfection) attenuated proliferation compared with control cells and inhibited the ability of clones to form in agar (p34970, 2nd column, 3d paragraph).  Lentivirus expression of an in-vivo tumor model showed similar results (fig 2, p34972, top of page).  This is a potential therapeutic target for breast cancer (abstract).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .the idea of combining them flows logically from their having been individually taught in the prior art" (MPEP 2144.06).  As both the competing claims and Song et al discuss treatment of cancer, this renders the therapeutics obvious together.

fifth through seventheenth rejections
Claims 1, 4, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US patents 9,789,156, 9,572,855, 10,617,773, 10,059,775, 8,129,345, 8,957,185, 8,952,054, 8,685,928, 8,420,591, 8,524,669, 8,129,506, and US applications 16/330,927 (US 20200056174), and 16/348,564 (US 20200000896) in view of Song et al (Oncotarget (2015) 6(33) p34968-34978).  
The logic of these rejections follows closely that of the previous ODP rejections, and will not be repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658